IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BERNARD JASON BRADLEY,                 NOT FINAL UNTIL TIME EXPIRES TO
Husband,                               FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,
                                       CASE NO. 1D14-3708
v.

STEPHANIE ROSE BRADLEY,
Wife,

      Appellee.

_____________________________/

Opinion filed April 13, 2015.

An appeal from the Circuit Court for Alachua County.
James Colaw, Judge.

Sonya Rudenstine, Gainesville, for Appellant.

Stephanie Bradley, pro se, Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BENTON, and RAY, JJ., CONCUR.